Citation Nr: 1752104	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disability, status post vagus nerve stimulator implantation.

2.  Entitlement to service connection for blood in stool, claimed as related to seizures.

3.  Entitlement to service connection for loss of use of both buttocks, claimed as related to seizures.

4.  Entitlement to service connection for a left knee disability, claimed as related to seizures.

5.  Entitlement to service connection for chronic short-term memory loss, claimed as related to seizures.

6.  Entitlement to service connection for hypertension, claimed as related to seizures.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as related to seizures.

8.  Entitlement to service connection for erectile disorder, claimed as related to seizures.

9.  Entitlement to special monthly compensation based on loss of use of a creative organ, claimed as related to seizures.

10.  Entitlement to service connection for chronic joint and muscle pain of the right side, claimed as related to seizures.

11.  Entitlement to service connection for headaches, claimed as related to seizures.

12.  Entitlement to service connection for toothaches, claimed as related to seizures.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from March 1980 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Due to the Veteran's place of residence, the RO in New York, New York, assumed jurisdiction.  

In April 2017, the Veteran and the Veteran's friend testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript is of record.  


REMAND

At the April 2017 Travel Board hearing, the Veteran mentioned that he was receiving recent care for a seizure disability at the VA Medical Center in Bronx, New York.  He also reported receiving treatment at Lincoln Hospital in Bronx, New York; Jacobi Hospital in Bronx, New York; North Central Bronx Hospital; Montefiore Hospital in Bronx, New York; and Vassar Brothers Hospital in Poughkeepsie, New York.  A remand is necessary to obtain outstanding medical records.

Service medical records indicate treatment for gastric pain in April 1981 and November 1982.  The Veteran's recent records indicate a history of GERD.  A remand is necessary to schedule an examination to determine the etiology of claimed GERD.  

Additionally, in February 1981 and February 1982 service medical records, a service examiner reported treating the Veteran for headaches.  Recent treatment records indicate treatment for headaches.  A remand is necessary to schedule an examination to determine the etiology of the claimed headache disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  Additionally, if proper authorization and release forms are submitted, attempt to obtain all outstanding records from Lincoln Hospital in Bronx, New York; Jacobi Hospital in Bronx, New York; North Central Bronx Hospital; Montefiore Hospital in Bronx, New York; and Vassar Brothers Hospital in Poughkeepsie, New York.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner to determine the etiology of claimed GERD and headache disabilities.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, the post-service treatment records, and the Veteran's lay statements.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disability, such as GERD, is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disability, such as GERD, was caused by a seizure disability?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disability, such as GERD, has been aggravated (permanently worsened beyond the natural progress of the disorder) by a seizure disability?  

(d)   Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability is related to service or any incident of service?

(e)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability was caused by a seizure disability?  

(f)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by a seizure disability?  

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

